PER CURIAM;
El 15 de enero de 1987, el Hon. Francisco A. Padilla, Juez Superior de la Sala de Guayama, nos remitió copia del expediente, minuta y transcripción de la vista cele-brada en el caso criminal M-86-363, Pueblo de Puerto Rico v. Ledo. Rafael Ayala Hernández, por el delito de desacato.
Dicha acusación surgió con motivo de los diversos incum-plimientos llevados a cabo por el licenciado Ayala Hernández al defender al acusado, Rafael García Guzmán. El licenciado Ayala Hernández había sido contratado por el referido acu-sado para que lo defendiera de diversas acusaciones crimi-nales. Por ello cobró $800 que le pagó la madre del acusado. El licenciado Ayala Hernández lo representó en la vista pre-liminar, mas no compareció a la lectura de la acusación, la cual por ello tuvo que ser suspendida en dos (2) ocasiones. *759Tampoco compareció a la vista preliminar y a la vista en su fondo del juicio luego de haber sido citado personalmente. El tribunal en dichas ocasiones tuvo que designar otro repre-sentante legal para representar al acusado.
Los autos reflejan que el licenciado Ayala Hernández no se comunicó con su cliente y aparentemente abandonó la ju-risdicción de Puerto Rico.
El 5 de febrero de 1987 ordenamos al Procurador General de Puerto Rico que investigara y nos informara sobre los escritos remitidos por el Tribunal Superior, Sala de Gua-yama. El 19 de agosto del mismo año el Procurador General rindió su informe en que señaló que el licenciado Ayala Her-nández había abandonado la jurisdicción de Puerto Rico y desatendido sus requerimientos en torno a la investigación por él realizada.
El 3 de septiembre de 1987 concedimos término al licen-ciado Ayala Hernández para que reaccionara al informe ren-dido por el Procurador General y para que mostrara causa, si alguna, por la cual no debía ser disciplinado por su incumpli-miento con los Cánones de Ética Profesional. Ordenamos, además, que se le notificara de nuestra orden a la última dirección existente en su expediente personal y a cualquier otro lugar que surgiera de los autos.
El 6 de octubre de 1987 el licenciado Ayala Hernández compareció ante nos y solicitó tiempo adicional para responder a las querellas presentadas. Accediendo a su solicitud, le concedimos treinta (30) días según solicitado.
El 4 de noviembre de 1987 el licenciado Ayala Hernández nuevamente solicitó un término adicional de sesenta (60) días para responder a las querellas. Nuevamente accedimos a su pedido y le concedimos dicho término.
El 3 de marzo de 1988, como nos apercibimos mediante el expediente que el licenciado Ayala Hernández no había cum-plido con nuestras órdenes, le concedimos un término final e improrrogable de veinte (20) días para comparecer y le aper-*760cibimos, además, que su incumplimiento podría conllevar sanción disciplinaria, incluso su separación inmediata del ejercicio de la profesión.
Al día de hoy el querellado no ha comparecido.
El 11 de febrero de 1988, a través de la comunicación del Director de la Oficina de Inspección de Notarías, nos aperci-bimos de que no se habían podido examinar los protocolos del licenciado Ayala Hernández correspondientes a los años 1983 a 1986, que éste no rindió el formulario de actividad notarial correspondiente al 1986 y que dicho abogado-nota-rio no rendía índices notariales desde el 21 de septiembre de 1986. Ordenamos la incautación de la obra notarial del licen-ciado Ayala Hernández y le dimos término para que mos-trara causa de por qué no debíamos sancionarlo como notario y como abogado. El licenciado Ayala Hernández se limitó a entregar su obra notarial.
La actuación del licenciado Ayala Hernández menoscaba la jurisdicción disciplinaria de este Foro y atenta contra el compromiso de mantener y contribuir a un orden jurídico íntegro y eficaz en nuestra sociedad. In re Kiefer, 117 D.P.R. 767 (1986); In re Freytes Mont, 117 D.P.R. 11 (1986).
La conducta del querellado amerita la imposición de san-ciones.
Visto el incumplimiento del Ledo. Rafael Ayala Hernán-dez con nuestras órdenes, y el menoscabo de nuestra juris-dicción disciplinaria, se le suspende provisionalmente del ejercicio de la abogacía y el notariado en Puerto Rico. Se dictará la sentencia correspondiente.